Citation Nr: 1731665	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-31 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had creditable active service from March 1974 to August 1976.  He died in November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Paul Regional Office (RO) and Pension Management Center (PMC) dated in March 2014, which found that the appellant was not entitled to recognition as the Veteran's surviving spouse.  Subsequently, because the appellant resides in New York, the appeal was transferred to the Philadelphia RO and PMC.  In June 2015, the appellant appeared at the New York RO for a videoconference hearing held before the undersigned.

In September 2015 the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits.  The appellant then appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 memorandum decision, the Court vacated and remanded the September 2015 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The evidence of record includes marriage certificates pertaining to three separate marriages of the Veteran.  The first certificate shows the Veteran's marriage to L1 in March 1976.  The second certificate shows that he married the appellant (L2) in January 1995 and the third certificate shows that he married L3 in January 2005.  
He died in November 2010, the death certificate shows L3 was his spouse.  In August 2012, VA awarded death pension benefits to L3.  In January 2014 the appellant submitted a claim for dependency and indemnity compensation benefits along with a copy of her marriage certificate to the Veteran.  The appellant contends that she and the Veteran were never divorced and the only reason that they separated was because he was abusive.   See, e.g. January 2014 claim and June 2015 hearing testimony.  

In the February 2017 memorandum decision the Court noted that there is no divorce certificate of record to show that the Veteran divorced the appellant prior to marrying L3 and determined that the Veteran during his lifetime provided conflicting information as to the dates of his divorce from the appellant.  Thus the Court vacated the September 2015 Board decision and remanded the issue for further development as the appellant raised the matter of a valid divorce decree.  See 38 C.F.R. § 3.206 (2016).  The Court instructed that pursuant to 38 U.S.C. 
§ 5103A the Board will conduct any development that it deems necessary to assist the appellant in substantiating her claim.  While the Court acknowledged that the Board found it harmless error that simultaneously contested claim procedures were not followed (38 C.F.R. § 19.100 (2016)) in light of its determination that L3 was the Veteran's surviving spouse, the Court directed the Board to ensure that the proper procedures for simultaneously contested claims are followed.  


In order to comply with the Court's directives, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Follow the contested claims procedures of 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2016) in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and interested party L3.

2. Contact the appropriate court in the county of Milwaukee, Wisconsin and request any records regarding the divorce of the Veteran and the appellant, to include but not limited to the date of June [REDACTED], 1999.  See August 2005 statement from the Veteran that he divorced the appellant on June [REDACTED], 1999 in Milwaukee, Wisconsin.  

3. Then, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case to both the current claimant for recognition (appellant) and interested party L3 and allow the appropriate time for response.  Then, if the decision remains adverse to the appellant, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


